  Case 3:21-cv-00842-B Document 48 Filed 07/20/21        Page 1 of 10 PageID 2792

 PACHULSKI STANG ZIEHL & JONES LLP
 Jeffrey N. Pomerantz (CA Bar No. 143717)
 Robert J. Feinstein (NY Bar No. 1767805)
 John A. Morris (NY Bar No. 266326)
 Gregory V. Demo (NY Bar No. 5371992)
 Hayley R. Winograd (NY Bar No. 5612569)
 10100 Santa Monica Blvd., 13th Floor
 Los Angeles, CA 90067
 Telephone: (310) 277-6910
 Facsimile: (310) 201-0760
 Email: jpomerantz@pszjlaw.com
          rfeinstein@pszjlaw.com
          jmorris@pszjlaw.com
          gdemo@pszjlaw.com
          hwinograd@pszjlaw.com
 -and-

 HAYWARD PLLC
 Melissa S. Hayward
 Texas Bar No. 24044908
 MHayward@HaywardFirm.com
 Zachery Z. Annable
 Texas Bar No. 24053075
 ZAnnable@HaywardFirm.com
 10501 N. Central Expy, Ste. 106
 Dallas, Texas 75231
 Tel: (972) 755-7100
 Fax: (972) 755-7110

 Counsel for Highland Capital Management, L.P.

                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

                                                  §
 CHARITABLE DAF FUND, L.P., AND CLO
                                                  §
 HOLDCO LTD.,
                                                  §
                                                  §
                                   Plaintiff,
                                                  § Case No. 3:21-cv-00842-B
                                                  §
 vs.
                                                  §
                                                  §
 HIGHLAND CAPITAL MANAGEMENT, L.P.,
                                                  §
 HIGHLAND HCF ADVISOR, LTD., AND
                                                  §
 HIGHLAND CLO FUNDING, LTD.
                                                  §
                                                  §
                                   Defendants.

       DEFENDANT HIGHLAND CAPITAL MANAGEMENT L.P.’S OPPOSITION TO
                    MOTION TO STRIKE REPLY APPENDIX




DOCS_NY:43703.3 36027/002
  Case 3:21-cv-00842-B Document 48 Filed 07/20/21                               Page 2 of 10 PageID 2793



         Defendant Highland Capital Management, L.P. (“Highland” or the “Debtor”) respectfully

submits this opposition to the Plaintiffs’ Motion to Strike Reply Appendix [Docket No. 47] (the

“Motion”).

         1.       Plaintiffs seek an order striking the Appendix in Support of Debtor’s Reply in

Support of the Debtor’s Motion to Enforce the Order of Reference [Docket No. 43] (the “Reply

Appendix”) which Highland filed concurrently with the Debtor’s Reply in Support of the Debtor’s

Motion to Enforce the Order of Reference [Docket No. 42] (the “Reply”). Plaintiffs contend that

the Reply Appendix should be stricken because (a) Highland was required to seek leave of Court

before filing it, and (b) the Reply and Reply Appendix may not contain new evidence. 1

         2.       The Court should deny the Motion. The filing of the Reply Appendix did not

require Court approval because it does not contain new evidence, and it was appropriately

introduced as rebuttal evidence. Moreover, inasmuch as the Reply Appendix is predominantly

composed of documents filed on the docket in this action or in Highland’s chapter 11 bankruptcy

case, this Court can—and Highland requests the Court do so—take judicial notice of the pleadings

and transcripts contained in the Reply Appendix. Plaintiffs cannot demonstrate any prejudice they

would suffer as a result of the filing of the Reply Appendix.

         3.       This Court and other judges in the Northern District of Texas have interpreted the

Local Civil Rules to generally preclude the filing of an appendix to a reply without obtaining a

prior leave of court; however, the rule is not absolute, and appendices in support of a reply are

allowed in “limited circumstances.” In Banda v. Owens Corning Corp., 2018 U.S. Dist. LEXIS

214844, at *9-11 (N.D. Tex. Dec. 21, 2018), this Court recognized that “[i]n most circumstances,


1
  As an alternative to striking the Reply Appendix, the Plaintiffs seek leave of the Court – not to file a sur-reply – but
to have the Reply considered an amended Reference Motion (defined below) to which the Plaintiffs may respond with
full briefing (requesting permission to file a “supplemental response brief”) and evidence. Motion at 2-3. For the
reasons set forth herein, Plaintiffs’ alternative request for relief should be denied as well.



DOCS_NY:43703.3 36027/002
  Case 3:21-cv-00842-B Document 48 Filed 07/20/21                 Page 3 of 10 PageID 2794



the Northern District of Texas local rules on summary judgment do not permit a party to submit

additional evidence with a reply brief as a right” and that “a summary judgment movant ‘may not

file a reply brief appendix without leave of court. . . . And leave of court is available only under

limited circumstances ‘[b]ecause the purpose of a reply brief is to rebut the nonmovant’s response

not to introduce new evidence.” 2018 U.S. Dist. LEXIS 214844 at *9. “The Court’s charge, then,

is to determine whether this is one of those limited circumstances.” Id.

        4.       In the Banda case, this Court allowed the defendant’s reply appendix on the basis

that nothing contained therein “raise[d] new issues, legal arguments, or theories.” The Court

determined good cause was shown to allow the appendix to be considered, even though prior leave

of court had not been sought. Id. (citing Lynch v. Union Pac. R.R. Co., 2015 U.S. Dist. LEXIS

152674, 2015 WL 6807716, at *1 (N.D. Tex. Nov. 6, 2015) (denying plaintiff’s motion to strike

and considering the defendant’s reply evidence without it seeking leave “‘[b]ecause Defendant's

reply and related evidence are responsive to arguments raised and evidence relied on by Plaintiff

in his summary judgment response,” and was “not a situation in which a new issue was raised for

the first time in a reply that would require the court to give him an opportunity to respond to

Defendant’s reply . . . or that would require the court to strike the reply”); Lawson v. Parker

Hannifin Corp., 2014 U.S. Dist. LEXIS 37085, 2014 WL 1158880, at *5-6 (N.D. Tex. Mar. 20,

2014) (recognizing that plaintiff failed to properly move for leave of court to include a reply

appendix, but nevertheless considering it “in the interest of giving each party a full and fair

opportunity to address the issue before the Court”).

        5.       The decision in Murray v. TXU Corp., 2005 U.S. Dist. LEXIS 10298, 2005 WL

1313412, at *4 (N.D. Tex. May 27, 2005) is also instructive. There, Judge Solis denied the

plaintiff’s motion to strike defendants’ reply brief and supplemental appendix because the contents



                                                       2
DOCS_NY:43703.3 36027/002
  Case 3:21-cv-00842-B Document 48 Filed 07/20/21                         Page 4 of 10 PageID 2795



did not raise new arguments or legal theories, but instead was introduced for rebuttal purposes. As

Highland demonstrates below, each of the items in the Reply Appendix is directly responsive to

specific arguments made by the Plaintiffs, thus clearly constituting rebuttal materials only that do

not raise new arguments or legal theories.

        6.       The inquiry into whether the limited circumstances exception applies is fact-

specific. As set forth below, the Reply Appendix Exhibits are almost entirely comprised of

publicly filed documents assembled for the convenience of the Court—not “new” evidence.

Moreover, as set forth in the chart annexed hereto as Exhibit A, each of the twelve exhibits (the

“Reply Appendix Exhibits”) are being introduced for the purpose of rebutting specific arguments

made by the Plaintiffs which are cross-referenced on an exhibit-by-exhibit basis and include

testimony from hearings in which Plaintiffs actively participated. The exhibits break down as

follows:

A.      Court Documents

        Most of the Reply Appendix Exhibits are documents filed in Highland’s chapter 11 case

or in this action and are publicly available on PACER. Exhibits 1, 10, and 11 are the (a) Defendant

Highland Capital Management L.P.’s Memorandum of Law in Support of Motion for an Order to

Enforce the Order of Reference (the “Reference Motion”); (b) Plaintiffs’ Response to Defendant

Highland Capital Management, L.P.’s Motion for Order to Enforce the Reference (the

“Response”); and (c) the Original Complaint,2 which are docket items 23, 36, and 1 respectively

filed in this case. Exhibits 3 and 4 are docket items 2423 and 1943 in Highland’s chapter 11 case,




2
  The Original Complaint is Exhibit 1 to the Appendix in Support of Highland Capital Management, L.P.’s Motion
for an Order to Enforce the Order of Reference, which appears at docket no. 24 (the “Reference Motion Appendix”),
and is also Exhibit 11 to the Appendix in Support of Highland Capital Management, L.P.’s Motion to Dismiss the
Complaint, which appears at docket no. 28.


                                                            3
DOCS_NY:43703.3 36027/002
  Case 3:21-cv-00842-B Document 48 Filed 07/20/21                   Page 5 of 10 PageID 2796



and Exhibits 2 and 6 are publicly available hearing transcripts. Exhibit 9 is docket item 497 in

chapter 11 case no. 18-30264 of Acis Capital Management, L.P., et al.

B.      SEC Releases

        Exhibits 8 and 12 are publicly available SEC releases (the “SEC Releases”) of the United

States Securities and Exchange Commission (“SEC”).

C.      Exhibit to Reference Motion Appendix

        Exhibit 5 is the Summary of Dondero Entity Litigation which was previously filed in this

action as Exhibit 4 to the Reference Motion Appendix, and it has been updated to reflect additional

information since the filing of the Motion.

D.      Plaintiff’s Investment Advisory Agreement

        Exhibit 7 is an agreement containing a jury trial waiver that may not have been included in

past court filings but in any event would not be new to the Plaintiffs. It is the Second Amended

and Restated Investment Advisory Agreement, effective from January 1, 2017, to which Plaintiff

Charitable DAF Fund, L.P., and its general partner Charitable DAF GP, LLC, are parties.

        7.       It is evident from the nature of these documents, most of which are on file publicly,

that they do not constitute “new” evidence and are not introduced to support new arguments.

Rather, as evidenced by Exhibit A, they are introduced to support specific rebuttals to the

Plaintiffs’ arguments and otherwise compile in one place the various pleadings filed in this action

and the bankruptcy case for the convenience of the Court. Plaintiffs cannot possibly demonstrate

any prejudice by the Court’s consideration of these documents. Therefore, the Court should deny

the Motion. See Lynch v. Union Pac. R.R. Co., No. 3:13-CV-2701-L, 2015 WL 6807716, at *1

(N.D. Tex. Nov. 6, 2015) (“Because Defendant’s reply and related evidence are responsive to

arguments raised and evidence relied on by Plaintiff in his summary judgment response, this is not

                                                      4
DOCS_NY:43703.3 36027/002
  Case 3:21-cv-00842-B Document 48 Filed 07/20/21                  Page 6 of 10 PageID 2797



a situation in which a new issue was raised for the first time in a reply that would require the court

to give him an opportunity to respond to Defendant’s reply before the court rules on the summary

judgment motion, or that would require the court to strike the reply. Plaintiff is correct that courts

in the Northern District of Texas have held that, under the court's Local Civil Rules, leave must

first be obtained to file an appendix in support of a reply to a motion. The circumstances of this

case, however, and in particular Plaintiff’s request to delay briefing on Defendant’s summary

judgment motion to conduct discovery that he now relies on in his summary judgment response,

justify granting Defendant leave to file its appendix in support of its reply. To conclude otherwise

would allow Plaintiff an unfair advantage in using a ‘gotcha’ procedural approach.”)

Request for Judicial Notice

        8.       In the alternative, given the nature of the documents, the Court may take judicial

notice of the pleadings, exhibits, and transcripts contained in the Reply Appendix and consider

them on that basis as well.

        WHEREFORE, Highland respectfully requests that the Court deny the Motion and grant it

such further relief as the Court deems just and proper.




                                                      5
DOCS_NY:43703.3 36027/002
  Case 3:21-cv-00842-B Document 48 Filed 07/20/21     Page 7 of 10 PageID 2798


 Dated: July 20, 2021.            PACHULSKI STANG ZIEHL & JONES LLP

                                  Jeffrey N. Pomerantz (CA Bar No. 143717)
                                  Robert J. Feinstein (NY Bar No. 1767805)
                                  John A. Morris (NY Bar No. 266326)
                                  Gregory V. Demo (NY Bar No. 5371992)
                                  Hayley R. Winograd (NY Bar No. 5612569)
                                  10100 Santa Monica Blvd., 13th Floor
                                  Los Angeles, CA 90067
                                  Telephone: (310) 277-6910
                                  Facsimile: (310) 201-0760
                                  Email: jpomerantz@pszjlaw.com
                                          rfeinstein@pszjlaw.com
                                          jmorris@pszjlaw.com
                                          gdemo@pszjlaw.com
                                          hwinograd@pszjlaw.com


                                  -and-
                                  HAYWARD PLLC
                                  /s/ Zachery Z. Annable
                                  Melissa S. Hayward
                                  Texas Bar No. 24044908
                                  MHayward@HaywardFirm.com
                                  Zachery Z. Annable
                                  Texas Bar No. 24053075
                                  ZAnnable@HaywardFirm.com
                                  10501 N. Central Expy, Ste. 106
                                  Dallas, Texas 75231
                                  Tel: (972) 755-7100
                                  Fax: (972) 755-7110
                                  Counsel for Highland Capital Management, L.P.




                                          6
DOCS_NY:43703.3 36027/002
  Case 3:21-cv-00842-B Document 48 Filed 07/20/21   Page 8 of 10 PageID 2799



                                 EXHIBIT A




DOCS_NY:43703.3 36027/002
                           Case 3:21-cv-00842-B Document 48 Filed 07/20/21                           Page 9 of 10 PageID 2800




#                                  Exhibit 1                                                                   Basis for Exhibit
       Defendant Highland Capital Management, L.P.’s Memorandum of         This Exhibit is a brief filed on the District Court’s docket in this matter. It is a legal
       Law in Support of Motion for an Order to Enforce the Order of       citation and was included in the Appendix as a courtesy to the Court.
1
       Reference, Case No. 3:21-cv-00842-B, D.I. 23 (N.D. Tex. May 19,
       2021)
       Hearing Transcript, June 8, 2021                                    Plaintiffs assert in the Response that (i) they are not controlled by James Dondero, (ii)
                                                                           they are controlled by Mark Patrick, and (iii) Mr. Patrick’s testimony in the Bankruptcy
2
                                                                           Case was “unchallenged.” Response, pg. 1. The June 8 transcript contradicts Plaintiffs’
                                                                           statement.
       Debtor’s Second Amended Witness and Exhibit List with Respect       Plaintiffs assert in the Response that (i) they are not controlled by James Dondero, (ii)
       to Evidentiary Hearing to Be Held on June 8, 2021, [Docket No.      they are controlled by Mark Patrick, and (iii) Mr. Patrick’s testimony in the Bankruptcy
3      2423] 2                                                             Case was “unchallenged.” Response, pg. 1. The excerpts of Grant Scott’s deposition
                                                                           testimony attached to this Exhibit were admitted in the Bankruptcy Case as testimonial
                                                                           evidence and contradict Plaintiffs’ assertions regarding Mr. Patrick and Mr. Dondero.
       Order Confirming the Fifth Amended Plan of Reorganization of        The Debtor cited this Exhibit in the Memorandum for, among other things, the
       Highland Capital Management, L.P. (as Modified) and (ii)            proposition that the Bankruptcy Court had ruled, as a factual matter, that Mr. Dondero
4      Granting Related Relief [Docket No. 1943]                           was coordinating the efforts of his related entities to “burn down the Debtor.” The Debtor
                                                                           cite exact the same provisions of this Exhibit in the Reply for the exact same proposition,
                                                                           i.e., Mr. Dondero and his related entities’ coordinated efforts to “burn down the Debtor.”
       Summary of Dondero Entity Litigation                                The Debtor included a prior version of this Exhibit in the Appendix to the Memorandum.
5
                                                                           This Exhibit simply updates the prior Exhibit previously filed with the Court.
       Hearing Transcript, June 25, 2021                                   Plaintiffs assert in the Response that (i) they are not controlled by James Dondero, (ii)
                                                                           they are controlled by Mark Patrick, and (iii) Mr. Patrick’s testimony in the Bankruptcy
6
                                                                           Case was “unchallenged.” Response, pg. 1. The June 25 transcript contradicts Plaintiffs’
                                                                           statement.
       Second Amended and Restated Investment Advisory Agreement,          This Exhibit governs the relationship between the Debtor and the DAF and forms the
7      effective from January 1, 2017                                      basis of the Debtor’s “obligations” to the DAF under the Advisers Act as alleged by
                                                                           Plaintiffs in the Complaint and as asserted as a basis for mandatory withdrawal under 28
                                                                           U.S.C. § 157(d) in the Response. See, e.g., Complaint, ¶ 11; Response, pg. 4-6. This

1
 All capitalized terms used but not defined herein have the meanings given to them in Debtor’s Reply in Support of Debtor’s Motion to Enforce the Order of
Reference, Case No. 3:21-cv-00842-B, Docket No. 42 (N.D. Tex. July 13, 2021).
2
    Unless otherwise indicated, all docket reference numbers refer to the docket maintained by the Bankruptcy Court.



DOCS_NY:43703.3 36027/002
                       Case 3:21-cv-00842-B Document 48 Filed 07/20/21                          Page 10 of 10 PageID 2801


                                                                       Exhibit also includes the jury trial waiver raised for the first time by Plaintiffs in the
                                                                       Response. Response, pg. 5.
     Commission Interpretation Regarding Standard of Conduct for       Exhibit is a publicly available release from the Securities and Exchange Commission,
8    Investment Advisers, Release No. IA-5248; File No. S7-07-18,      which supports the Debtor’s legal argument. It is a legal citation and was included in the
     Effective July 12, 2019                                           Appendix as a courtesy to the Court.
     In re Acis Capital Management, L.P., et al, Case No. 18-30264-    This Exhibit is a brief filed on the docket for the U.S. Bankruptcy Court for the Northern
9    sgj11, D.I. 497 (Bankr. N.D. Tex. Aug. 13, 2018)                  District of Texas, Dallas Division, in the Acis bankruptcy. It is a legal citation and was
                                                                       included in the Appendix as a courtesy to the Court.
     Plaintiffs’ Response to Defendant Highland Capital Management,    This Exhibit is a brief filed on the District Court’s docket in this matter. It is a legal
10   L.P.’s Motion for an Order to Enforce the Order of Reference,     citation and was included in the Appendix as a courtesy to the Court.
     Case No. 3:21-cv-00842-B, D.I. 36 (N.D. Tex. June 29, 2021)
     Original Complaint, Case No. 3:21-cv-00842-B, D.I. 1 (N.D. Tex.   This Exhibit is a brief filed on the District Court’s docket in this matter. It is a legal
11
     Apr. 12, 2021)                                                    citation and was included in the Appendix as a courtesy to the Court.
     Prohibition of Fraud by Advisers to Certain Pooled Investment     Exhibit is a publicly available release from the Securities and Exchange Commission,
12   Vehicles, Release No. 2628 (Aug. 3, 2007)                         which supports the Debtor’s legal argument. It is a legal citation and was included in the
                                                                       Appendix as a courtesy to the Court.




                                                                             2
DOCS_NY:43703.3 36027/002
